Consequences in the European Union of the dioxin animal feed incident (debate)
The next item is the Commission statement on the dioxin animal feed incident and its impact on the European Union.
Member of the Commission. - Madam President, as you are well aware, the New Year started with a serious incident of dioxin contamination of animal feed in Germany. The Commission services have been monitoring developments closely and in full cooperation with the competent German authorities.
I have already started considering possible measures which will ensure that our high-level food and feed safety system will become even more efficient. But let me start with the facts of the incident first: the incident came to light when a compound feed manufacturer notified the German competent authorities on 22 December 2010 after having received the analytical result from a laboratory that a sample was found to be non-compliant with EU legislation after self-controlled tests.
Between the middle of November and middle of December of last year, a biodiesel manufacturer delivered seven consignments of fatty acids intended for technical purposes to a feed fat manufacturer who also produces fats for technical use. This latter company was, at the same time, a registered feed fat manufacturer; apparently, blending of feed grade fat and technical fat took place. Four of these consignments delivered in the second half of November were later found to be contaminated with dioxins. The other three delivered to feed mills in the first half of December 2010 were not contaminated.
However, until this was verified and for purely precautionary reasons, all consignments were regarded and treated as potentially contaminated. A total of almost 2 300 tonnes of potentially contaminated feed fat was delivered to 25 feed manufacturers in Germany. No deliveries of feed fat were made outside of Germany.
Between 100 000 and 200 000 tonnes of feed containing 2% to 10% of the potentially contaminated fat were delivered to about 4 800 farms in Germany. As a strictly precautionary measure, all farms were blocked; their commercial activities suspended; there were laying hen, fattening poultry, goose, pig, dairy cattle, bovine and rabbit farms. Some deliveries of potentially contaminated feed for breeding hens were also made to France and Denmark.
No food of animal origin from the blocked farms can be placed on the market until the farms are unblocked. This can only happen after it is ensured through analytical results and investigations that the farms are not contaminated at levels above those provided by the EU law. Currently, of these 4 800 farms that were originally blocked, 939 farms - mostly poultry and pig establishments - remain blocked. It appears that no contaminated food was traded or exported from Germany since the incident was notified, with a few exceptions.
In the end, analytical results showed that the products were compliant with EU legislation. This is an example of the effectiveness of the EU's traceability system and we will continue to be vigilant in this respect.
The fortunate element of this incident is that the observed levels of dioxin in food where EU limits were exceeded have not been very high, which means that no immediate health risk for the consumer is expected as a result of the consumption, if any, of the contaminated products during a short period of time.
What has the Commission done to help manage the incident? My services have been in constant contact with the German authorities and they immediately disseminated all information to Member States through the Rapid Alert System for Food and Feed. They have also been in touch with the competent authorities in third countries, providing a clear picture of the incident to our trade partners. Moreover, Commission officials met with stakeholders in the fats and oils industries to explore ways of further strengthening the monitoring of dioxin in feed.
I personally contacted the German Federal Minister for Food, Agriculture and Consumer Protection, Ilse Aigner, on 6 January, and we exchanged views on what needs to be done to avoid similar contamination and incidents in the future. Today, I again contacted the German Minister, as I was concerned by the recent news from last weekend that a feed manufacturer did not provide a full list of farms which received potentially contaminated feed, and provided incorrect information as regards the use of contaminated feed fat in compound feed, resulting in an additional blocking of several hundred farms.
This concerns a very serious infringement of EU food safety provisions. Let me say it clearly: the German authorities are fully engaged in dealing with this contamination and are doing their best to deal with it urgently and decisively.
I am informed that they are making available additional capacity for testing so that this is done and finished in the shortest possible time. However, it is important that the wider implications for the approach towards the safety of animal feed at EU level are also urgently addressed. For this reason, a team from the Food and Veterinary Office will visit Germany next week to assist the German authorities and to inform our overall knowledge and understanding of how this contamination happened and how it can be avoided in the future. The German authorities are informed and have agreed to this visit. I know that we can count on the full cooperation of our German colleagues.
This incident will also be discussed during the Agricultural Council which will take place in Brussels next Monday, 24 January. As I have already mentioned, we are reflecting on measures including legislative ones.
The incident has highlighted the necessity to ensure the effectiveness of national control systems which underpin the confidence of all EU Member States and third countries in our food and feed safety measures. In order to address this issue, I am exploring the possibility of establishing a strict segregation of the production of fats and oils intended for feed and food purposes from the production of fats and oils for technical uses, and I am considering the possibility of legal requirements on reinforced controls on dioxins at different stages of the feed chains.
I am confident that these measures, when endorsed and adopted, will bring the necessary improvements to our already solid food and feed safety systems.
Madam President, Commissioner, thank you Commissioner for the factual presentation of this dioxin scandal in Germany. It makes me extremely angry, including in my capacity as a farmer, that again and again, we have to deal with scandals of this kind where the cause can seemingly be attributed to carelessness, but also to criminal activity. We can put as many laws and regulations in place as we like - in Europe, we have some of the most stringent laws on the production of food and we have the lowest limit values for ingredients that could harm the health of our consumers - but still we are not immune to such dangers.
That is why it must also be a requirement - and the Member States are also responsible for this - that if the public prosecutor determines that criminal activity is involved, the magnitude of the penalty must be increased substantially. Such people must not get off with a fine - prison sentences are called for here. They must be put away so that they cannot cause such a disaster again.
Commissioner, I am very pleased that you have acknowledged that the German authorities took the appropriate sequence of measures - that was also my impression in Germany. There was a certain amount of political commotion about the matter not being dealt with correctly. We all need to get together and, where necessary, supplement the strict provisions that we have in place.
You mentioned one particular matter with regard to which you have our full support. I, too, am in favour - and I am also speaking on behalf of my group - of the introduction of the strict segregation of food production from the production of other products to prevent such mix ups from happening. You have our support, Commissioner, when it comes to improving our provisions and regulations further to enable us to better prevent such scandals in future.
Madam President, Commissioner, I am rather surprised by your remarks. My perception of the press - at least in Germany - is somewhat different. It makes me extremely angry, too, that again and again, we are faced with scandals in the area of food safety. We cannot allow this to happen. I am aware that regulations and laws alone cannot prevent criminal activities in this area. However, we must do everything we can to make it as difficult as possible for those responsible. The Commission must call on the Member States to urgently review the level of their penalties in this area. The wilful and negligent handling of food and feed must not be punished with trivial penalties. Often, the fine is so low compared with the profit that it is paid out of the petty cash.
It is also extremely important to increase the number of state inspectors. The current example in Germany demonstrates very well that the principle of self-checking has major shortcomings. I would like to point out that the polluter pays principle needs to be applied consistently throughout the whole chain - from trough to table. After all, the safety of our food begins with what we feed to our animals.
Innocent people should not have to suffer the consequences of the criminal behaviour of others. As yet, it is not clear who will pay for the losses suffered by farmers as a result of the dioxin scandal. One thing is certain: it will not be the polluters that have gone bankrupt, as there is absolutely no money left there. This is unacceptable. In this regard, a European fund should be considered that all feedstuff manufacturers would have to pay into. The problems that keep occurring in connection with food safety continue to make one thing clear: for the whole process chain, for both food as well as feed, we need to ensure complete traceability. The EU regulation and national legislation need to be improved in this regard.
Madam President, Commissioner, we have experienced four incidents of this type in Europe within 10 years.
While we must be pleased that our rapid alert system has worked properly, it is completely unacceptable for this type of incident to have occurred. The health of European consumers must not be the adjustment variable in a system which prioritises cost reduction and which essentially indirectly encourages such incidents when the penalties are as weak as they are.
However, Commissioner, we need to have the confidence of our fellow citizens, as you know better than anyone. What actions are you intending to take, then? You spoke just now - and I am pleased about this - of a requirement to segregate the production of industrial oils and oils intended for food. This must be an obligation, Commissioner, and not simply an option in the manufacturing process; that way, we will have much more certainty.
Second, it is totally unfair that manufacturers can declare insolvency in this way. What actions can we take, Commissioner, to ensure that such acts do not go unpunished? Responsibility is still the best guardian of security.
Lastly, what actions do you intend to take to improve the supervision established by the Member States? The alert was given nearly three weeks after these oils were delivered. Of course, that is hardly the Commission's fault, but, quite simply, it is a problem for consumers in the meantime. Do you think that we can improve the situation in this regard, Commissioner?
Madam President, Commissioner, ladies and gentlemen, it is clear that the confidence of consumers has been badly shaken once again and consumers are, quite naturally, asking themselves what the national authorities are doing and what is the EU doing to put a stop to the work of these contaminators. In contrast to the Commissioner, I do not believe that it was an accident or mere chance. I believe that behind this, there is a system whereby particular companies earn millions from a blend of substances that do not actually belong in feed. They then evade liability and farmers and consumers pay the price.
I believe that this needs to be our starting point, and we of course also need to ask ourselves whether the checks are being made in the wrong place? In Germany, there are a handful of companies in the feed sector that work with fat. Why do we not apply targeted checks there? Why do we rely on self checks and receive values rather randomly that then require state checks to be carried out ex post? In other words, we need a risk-based form of monitoring throughout Europe. Therefore, Commissioner, my question to you is: what is the European Food Safety Authority (EFSA) doing in this regard? Is this a German case or are there other cases in Europe that are perhaps yet to be discovered?
I believe we are in agreement that we need a positive list of what feed is actually permitted to contain. We need strict authorisation rules for the companies and we need a liability obligation and the separation of the commodity flows. However, I believe - and this needs to be reiterated here - that we also need a fundamental change of course in many policy areas, because, at the end of the day, feed for animals should come from our fields and not from industrial enterprises. Farmers need to know what they are feeding their animals, and consumers also need to know where the feed comes from. We need to ensure that this is the case. We can, and must, start the agricultural reform here, by turning this situation around again, because ultimately, the whole of agriculture suffers as a result of the damage caused here by a few criminals contaminating feed, and that is something that we must prevent as a matter of principle.
on behalf of the ECR Group. - Madam President, I sympathise totally with the position that many German farmers find themselves in at the present time.
I had this experience about two years ago in Northern Ireland when we went through a very similar exercise. The people who really suffered in this were the farmers who were not actually involved in any way at all. I think the word 'criminal' has been mentioned here and there are those with criminal intent who have been involved in this. We have to ask why they do it, and whether they are doing it to make a lot of extra money, as Mr Häusling says. If they are, they should be prosecuted for it.
But we should make it very clear that it is not those who are producing food that are responsible. It is the providers of the feed to those who are producing the food that are responsible. We must take action against these people to make sure that it does not happen and to restore consumer confidence. I can well understand why consumer confidence should be shaken at this moment. As someone said, this has happened before and it should not be allowed to happen again. Let us not simply go wholesale and bring in new legislation. Let us implement what we have.
Madam President, grinding, mixing, cheating - these are the three buzzwords of the feed industry in Germany. Since 1999, there have been five dioxin scandals in Germany alone. Feed manufacturers and large food companies are clearly not concerned about EU directives and national legislation when it comes to making large profits with cheap food. Competition for the lowest price in the food market is fierce in Germany. Feed for intensive livestock farming is therefore intended to be as cheap as possible. State checks are rarely carried out on feed and food producers. The state has increasingly relied on self checking by the manufacturer and saved itself the expense of employing qualified staff. Under these conditions, technical fat waste contaminated with dioxins was able to find its way into the feed and foodstuffs chain.
The current dioxin scandal could have been prevented if the fat had been tested for dioxins before it was mixed into the feed. The contamination would then have been detected in time. Numerous consumers have now been contaminated with additional dioxins once again. Eighty percent of our intake of dioxins enters our bodies via foodstuffs of animal origin - in other words, meat, milk and eggs. Foodwatch is rightly demanding that feed manufacturers be placed under obligation to test every batch of feed ingredients for dioxins and PCBs before they mix the feed. Absolutely no ingredients that do not comply with the limit values may be included in the feed. Highly contaminated batches must be destroyed, and it must be possible to prove that this has indeed been done. That is the only way to prevent further adulteration and dilution of contaminants.
Laboratories must also be placed under obligation to report cases where the limit values are exceeded to the national supervisory authorities. We need to introduce a labelling requirement for meat to enable its traceability. The current and previous food scandals in Germany have shown that routine state checks on the feed manufacturers and animal producers are essential. How do you intend to implement that Commissioner?
(DE) Madam President, Commissioner, ladies and gentlemen, consumers and farmers must be better protected against irresponsible feed and feed fat adulterators. We must put a stop to the work of these adulterators throughout Europe. One fellow Member has just spoken solely about Germany, but we have unfortunately had dioxin and other similar scandals in the past in other Member States, too.
First and foremost, it is a matter for the public prosecutor, because these are criminal acts. I hope that the public prosecutors in Germany and the organisations from other countries that may perhaps still be involved - there was also mention of the Netherlands being part of the chain - will work faster than the public prosecutors in Ireland. There, the people responsible for a scandal in 2008 have only now been prosecuted. We need to be faster in this regard in general.
I would ask that we put this scandal - and it is a scandal - into the right perspective. The values were a maximum of four times too high. That is bad, and there are good reasons why we have a precautionary level that must not be exceeded. However, the precautionary level has been deliberately chosen so that we only reach the range in which long-term damage was seen in animal experiments at 100 times this limit. Thus, there is no acute risk; it is a matter of precaution.
In the case of the scandal in Belgium in 1999, the values were 700 times higher than the current EU limit value. We have also reduced dioxin contamination in the environment to a tenth of what it was in 1990 through EU measures - for example, through chemicals legislation, improved standards in connection with waste incineration plants and so on. Nevertheless, we need measures that have to be taken in the foodstuffs chain throughout Europe. We need dioxin monitoring, we need segregation of the fats, in my opinion, we need an EU-wide purity requirement for feed, and we need better protection for farmers who are not able to prevent such carelessness and criminal scheming from occurring again and again in the feedstuffs chain.
(PT) Madam President, I cannot stress the point enough that Europe has unquestionably far more rigorous quality standards for food products than anywhere else in the world. Our consumers, our export markets and our producers alike all demand that we make a huge effort and significant investment to maintain these standards.
If the contamination that occurred recently in Germany had happened in many other parts of the world, the chances are that we would not even have heard of it. It did not, however. It happened right here in the European Union. What happened in Germany is unacceptable, and not only must it be fully investigated, but the perpetrators must also be held responsible for what appears to be a crime rather than an accident.
The origin of the contamination still remains unclear and I find that very alarming. There appears to be no clear definition of the liability of the German authorities for any failure in their supervisory responsibilities. It seems that the fact came to light due to a company communication and not through the controls implemented by the authorities.
The people responsible for this have not been identified and the seriousness of the situation demands objective elucidation on the part of the Commission.
(DE) Madam President, Commissioner, ladies and gentlemen, the current dioxin incident is more than just a scandal. The people of Europe have been shown their reflection. How long have we been complaining that there is an extreme fight for prices and survival going on in agriculture, fuelled by the insatiable demand for ever cheaper food.
For a long time now, this fight has been more than simply a trial of strength. Individuals are increasingly resorting to criminal means and methods. However, we will all lose out in the end as a result. We can enact more laws and directives, we can carry out more checks at even more cost, we can impose more severe penalties - none of these things will succeed against the criminal energy fuelled by such a tough fight for existence.
We must finally tackle the causes of this problem. We must at last put an end to the constant demand for more and cheaper food. As a farmer, I have experienced the powerlessness against the criminal activities of certain individuals - as in this case - on my own doorstep. Together with my professional colleagues, I have shuddered at the thought of who will be next in line and innocently drawn into this maelstrom.
I would therefore like to ask the Commission: what do you and your colleagues intend to do to restore the value of food? I welcome your proposals, but with these you will not solve the main problem.
(NL) Madam President, Commissioner, ladies and gentlemen, this scandal gives me a real sense of déjà vu, because the course the crisis has taken is, indeed, almost identical to the one that occurred twelve years ago in Belgium. Far too many incidents over the past ten years have shown that there are quite a few players operating in the animal feed oils and fats industry who, out of unscrupulous greed and in a criminal way, are prepared to commit fraud, fraud that is detrimental to farmers' income and consumer health. That is unacceptable. Hence, there is indeed a need for the existing legislation to undergo a stress test. I hope that the Agriculture Council will comment on this.
However, there is also a need for monitoring and surveillance. There is still a great deal of self-monitoring in the industry. National authorities need to carry out additional, more stringent checks on all forms of self-monitoring. This should be done in a proportionate way. Secondly, I think that the Irish Food and Veterinary Office should carry out more monitoring. We need more monitoring of those doing the monitoring. I have read that, in the past ten years, the FVO has undertaken only three missions. That is too few and we need to increase that number. Commissioner, are you going to instruct the FVO to carry out a number of missions regarding the dioxin problems?
Madam President, over the many years it has been in operation, the European Union has created an enormously complex structure of various rules and regulations, which ought to give the public the impression that the Union cares about the purity and quality of our food. In order to reinforce this message, it has employed many different specialists, inspectors, vets and officials, developing a complex institutional behemoth to guarantee European food quality.
Ladies and gentlemen, today we see how well it is doing. Europe is awash with badly contaminated foods, and our bureaucratic apparatus clearly does not know what to do about it. In order to understand the seriousness of the situation, let us recall what this wheeler-dealing with food has served up for us.
The scientific community considers dioxins to be the most poisonous chemical that man has ever produced. They are carcinogens of the most serious category, but they also cause reductions in cell and hormonal immunity, greater susceptibility to infection, reduced fertility, increased abortions, dysfunctional ovaries, childbirth problems, greater infant mortality, problems with the development of the central nervous system, pathological changes to steroid hormones and receptors, and so on.
They do not break down. They accumulate in the tissues of living organisms, and the World Health Organisation states that if a quantity of dioxin amounting to one grain of rice gets into circulation, it is equivalent to the annual limit for one million people.
We are also finding out today that the German company Harles and Jentzsch has been adding dioxins to animal fodder, and has supplied up to 3 000 tonnes of dioxin-contaminated fat to the market since March 2010. According to current findings, contaminated eggs have made their way to the Netherlands and the United Kingdom, and contaminated meat to France and Denmark.
I would therefore like to ask, Commissioner, how is it possible that a company supplying feed mixes to thousands of farmers is not registered in a regulated control system? What sort of cooperation can we be getting from state institutions in Germany when a company can produce feed mixes without, at the same time, being registered in a system of control? What sort of veterinary controls can there be at farms, when veterinary inspectors have failed to identify the contamination of the fodder since March 2010? Ladies and gentlemen, what is happening about the disposal of these foods? We talk about the disposed eggs and the disposed meat and what ...
(The President cut off the speaker)
(PL) Madam President, we are dealing with a scandal, but calling it a scandal is putting it too mildly. It is a major threat to the life and health of thousands of people. I hope those who are responsible will be identified and appropriately punished, but I hope this matter will also be cause for reflection on the model of agriculture which has arisen in the European Union. Agriculture has become an industry. We do not have animal husbandry any more - we have meat production. We have huge farms, we have the animal feed industry and we have animals raised on feed - and the feed contains dioxins. The feed also contains genetically modified materials which have not been fully tested, and this model of agriculture does not work. It is a model which does not guarantee food safety.
The solution is greater respect and regard for those farms, which we still have in Europe - in Poland and in other countries - which are based on feed they produce themselves. We ought to support this.
(NL) Madam President, Commissioner, the company responsible knew as early as March 2010 that it was selling products with dangerously high dioxin levels. How is it possible that this was not detected by any of the national authority inspections, so that action could be taken at that stage? Are the current mechanisms for monitoring the safety of our food really adequate? It would appear that they are not because, if they were, this dioxin crisis could have been prevented.
There seems to be any number of food scandals. Not just the dioxin crisis, but think also of the cloned products that ended up in our shops unnoticed last year. We have enough rules, but the monitoring of food safety must be more effective and more frequent and, moreover, the results of these inspections should be made public. This is about the safety of our food and the health of our citizens.
In addition, I call on the Commission to support the claims for damages being brought against the companies responsible by the duped farmers who unknowingly poisoned their own cattle.
Madam President, I would like to declare an interest: I am a British egg producer.
The dioxin contamination appears to be a consequence of the failure to adhere to the more rigorous processing standards needed for animal feed, as opposed to the less demanding process used to convert rapeseed to biofuel. The EU's enthusiasm for biofuels can therefore have unintended consequences. In my view, however, this is not a matter for the EU. It will not be solved by - and certainly does not need - extra regulation. The Germans have identified a problem, they have told us about it and they are taking the necessary steps.
In the UK, we have a comprehensive assurance scheme called the Lion Code. It covers both animal feed production in the mill and egg production on the farm, thus ensuring that incidents like this are highly unlikely. So, if any of you are insistent on top quality eggs, 'ask for the Lion' and British producers will be delighted to supply you.
(FR) Madam President, Commissioner, first of all, I believe that we should be pleased, because we may be talking about a crisis today, but this is because our system has worked.
We have the strongest consumer protection system in the world. Consumers need to bear that in mind right now. However, the system did not work properly, and before we come up with another one, I believe that we must carefully and comprehensively look at the reasons why the problem was discovered so late, and we must ask ourselves about the causes of this delay.
However, I think that, apart from denouncing the criminal act itself, we must also question why it happened. I believe that, because of our actions, the agricultural and agri-food sectors are in a race towards low costs and towards the lowest prices on the supply side, and we are no longer shielded from deviations such as this type of unacceptable behaviour.
So, Commissioner, do you intend to increase the penalties for such acts? My second question is about how we will provide immediate support - and I mean immediate - to the breeders concerned. This is because the margins are so weak that, if some people do not receive support very soon, or even advances on amounts owed to them, these breeders will disappear by the time the procedure reaches a conclusion at what I would call 'normal' speed.
(DE) Madam President, may I ask the previous speaker a question? He said that, essentially, the system works. I would be very interested to hear whether he is aware that it was not the system but consumers who helped to discover what had happened here.
Secondly, with regard to the information that the previous speaker is in possession of, I would like to ask him whether he is also aware that there are studies that show that citizens would be happy to pay a bit more if they could be sure that the products are of a high quality and have come from animals that have been kept in a way that is appropriate for their species.
(FR) Madam President, I think that the Member who asked a question actually had a comment to make on a situation rather than a question to put to me. Obviously, we know that the system has gone wrong. However, with regard to European consumers, I would like to emphasise how strict our protection system is. We cannot let the statement that nothing has been done go unchallenged, given that we have the highest standards in the world.
(IT) Madam President, Commissioner, ladies and gentlemen, first of all, I should also like to thank Commissioner Dalli for coming to the Chamber today to report on this case, which is a source of great concern for European consumers.
Next week, the Committee on Agriculture and Rural Development, which I have the honour of chairing, will also meet to look further into the debate on the consequences of this serious episode. Despite the fact that Europe is very much committed to food safety, further efforts in terms of transparency and checks are needed in order to avoid further cases of food contamination.
I would note that last year, Parliament adopted an own-initiative report on agricultural product quality and, above all, that this Chamber adopted the regulation on the provision of food information to consumers at first reading, introducing obligatory marking of the place of origin of agricultural products on labels. Unfortunately, this important development stalled on 8 December in the Health Council. We shall try to reintroduce it at second reading, because it is an important objective for protection and transparency in favour of European consumers.
Parliament is therefore moving in the right direction, showing that it is on the side of consumers. We hope that the Council and the Commission adopt a similar attitude.
(SV) Madam President, Commissioner, I have to agree with what several of my fellow Members have already said, namely that, to a large extent, the current legislation is working. That is not where the problem lies. The problem lies in compliance, control and sanction systems. We do not have the right at EU level to interfere in sanction systems, and we have to remember that if we make laws but do not, at the same time, have any sanction systems for them, we are simply enacting a large amount of legislation that will be completely ineffectual. This will not work.
However, the Commissioner mentioned something that is extremely important. I was rapporteur for the regulation which forms the basis for the feed checks. The Commissioner mentioned the issue of the strict separation of raw materials intended for the feed industry and those intended for technical purposes, in this case, fat.
My proposal ten years ago was for all products of uncertain origin to be dyed. Quite honestly, I think it is a very great shame for the farmers who are affected time and again by toxins in feed but are unable to do anything about it.
(IT) Madam President, ladies and gentlemen, I wanted to be one of the signatories of this oral question because I believe that it is essential, after the incident of recent weeks, to open a debate on food safety.
To what extent are the products that millions of Europeans consume every day healthy and nutritious? Are we really sure that the products on our kitchen tables are safe? Quality of raw materials is essential to guarantee the authenticity of the final product. Constant monitoring, from the field to the table, is the only way to avoid the contamination of food products and immediately identify potential risks.
This latest incident in Germany confirms the need to make origin marking on labels obligatory for all products, including processed products, as Mr De Castro has already emphasised. We must protect the consumer's right to know the provenance of every product bought, and the safety of our food can only be guaranteed by all operators sharing the responsibility.
It is true that current European legislation already provides for controls and procedures to guarantee that the food that ends up on our tables is fit for consumption and that the risks of contamination are reduced to a minimum, but we must now aim to make a daily contribution to improving the quality of these measures.
I am proud to point out that tomorrow, the Italian Parliament will approve a law that extends obligatory origin marking to all food products that do not already have it. Finally, we will know the provenance of products such as pork, long-life milk, fruit, vegetables and some drinks, such as orangeade.
I hope that Europe can take inspiration from this law. I will make an active commitment to ensure greater transparency, information and protection of consumer rights, which are instruments that I consider essential to promote healthy, wholesome food.
(SV) Madam President, the important question now is how can we avoid new scandals and new risk situations. It is a positive thing that the Commissioner is going to Germany, and it is clear that the Council of Agriculture Ministers must discuss the matter. It would have been a scandal in itself if it had not done so. There are still things that need to be done in this area. We need strong sanctions, so that the Member States realise that they have to take a decision in this regard.
Above all, we need to put a stop to the self-controlled tests. For other sectors and companies, it is absolutely clear that compliance with the legislation is to be monitored by independent authorities, but this does not apply in the sector that produces the very food that we eat.
It is absolutely no good blaming large-scale farming, price competition and whatever else. As consumers, we do not want to eat contaminated food. We need to ensure that consumers are informed about it when it does actually happen and that they are made aware of the fact that they should not have to eat contaminated food.
Madam President, the December contamination in Germany which we are discussing today and the blatant breach observed in our food safety chain not only seriously put at risk the health of thousands of consumers, but also revealed remaining weaknesses in our food traceability system. It is indeed more than worrying that the German authorities, and the Commission itself, were not able to guarantee that none of the contaminated raw products, such as eggs, entered the food chain by being included as ingredients in processed food.
Traceability is quite often seen as a burden for the food industry, but it appears crucial when it comes to an emergency situation such as the one discussed today and should be considered as a prerequisite in protecting consumers' health and safety. I would therefore like to put two questions to the Commission.
Firstly, can it now be certain and confirm that none of the contaminated eggs or any single product affected entered the food chain via their utilisation in processed foods?
Secondly, does it intend to reinforce traceability and information measures in order to guarantee an optimal protection of consumers in future food crises with health implications?
(DE) Madam President, Commissioner, the German dioxin scandal has shaken the confidence of European consumers and they are rightly demanding the highest level of safety and complete traceability in food production. Ultimately, agriculture's international reputation has been damaged by the negligent behaviour of large animal feed producers. I call on the Commission urgently to restore confidence in high quality European agricultural production, which meets the highest standards.
Identification of all of those responsible and limitation of the damage in the German dioxin scandal are just the start. Swift and comprehensive measures need to be taken to prevent such practices by animal feed manufacturers in the future. The animal feed chain is not somewhere to dispose of waste, and industrial waste products have no place in animal feed. I call for more stringent, EU-wide rules, particularly with regard to transport. Even one contamination of animal feed is unacceptable. However, above all, what is essential is that a full and comprehensive inspection of these companies is carried out. No farmer who is inspected several times a year can understand the current practice with regard to checks on large animal feed producers. Nevertheless, it should be noted that in the case we have just been discussing, the ball started rolling as a result of self reporting and the competent authorities responded correctly.
The most important thing, however, is to turn our attention to the farmers who have unfairly suffered damage. They urgently need support, because the damage that has occurred must not, under any circumstances, be passed on to them. The existence of thousands of farmers is currently under threat. Last Friday, the producer price in the pig fattening sector came in at EUR 0.23 per kilogram. By the end of last year, pig producers had already had to cope with a drop of EUR 0.13. The situation is made worse by the fact that the cost of feed has risen sharply in recent weeks. We need to find solutions to this quickly. Consumer confidence in agricultural products must not, under any circumstances, be jeopardised by greed and negligence.
Madam President, as we have heard, dioxin is a dangerous chemical which is known to cause cancer, and in this instance, it entered the food chain when chemicals meant for use in biofuels were accidentally used in animal feed.
Some test results from the Agriculture Ministry in Schleswig-Holstein have shown that the fat in the feed contained 77 times the approved amount of dioxin. The Rapid Alert System for Food and Feed is designed to protect European consumers from exactly these types of contamination. By the time the alarm was raised, contaminated products were all over Germany and other parts of the EU, even in UK quiches, which were removed from supermarket shelves as a precautionary measure.
This is not the first dioxin scare. We have had problems with mozzarella from Italy, pork products in Ireland and cattle products in Northern Ireland. What we want to know from the Commission is why this rapid alert system has again failed to protect consumers, and what the Commission is going to do to put it right.
(EL) Madam President, Commissioner, twelve years after the Belgian dioxin scandal, dioxins have now been found in feed in Germany, a country with a tradition of discipline and reliable institutions. This means that the control system is not strict, targeted, transparent and objective enough and is not accompanied by adequate disincentives and penalties. These gaps must be plugged with a serious sense of responsibility towards consumers, especially at a time when the economic crisis is encouraging people to resort to illegal solutions in order to reduce production costs. We cannot, especially in times of unfavourable economic conditions, expect problems to be self-regulated on the basis of a system of moral values. Of course, consumers must have immediate and full information on the risks to which they are exposed.
The European Union is proud of the fact that it has adopted strict terms for safeguarding public health and for protecting the environment and the welfare of animals. However, it must also ensure that they are applied without derogation, if it does not want its policy to be simply confined to ...
(The President cut off the speaker)
(DE) Madam President, let me start by saying that, as far as I am concerned, this is not negligence, it is a deliberate crime. What is it that we need? There are a couple of important things that we need: firstly, a mandatory EU-wide labelling requirement, but it should indicate not only the place of slaughter, but also the place of origin. Consumers are currently being deliberately misled. Studies quite clearly show that people would be happy to pay. They just want the chain - where the product comes from and where it really originates from - to be fully traceable.
Secondly, we need more stringent checks. At the end of the day, it was not a food inspector or an EU food safety agency that made the discovery, but the company itself.
Thirdly, we need the clear segregation of food fat and fat produced for technical purposes. I totally agree with Pythagoras, who once again quite aptly said: 'everything that humans do to the animals comes back to them'.
Madam President, in Ireland two years ago, in December 2008, we had a problem. I wonder what the Commission has done in the two years to avoid this current crisis.
I have a specific question: Member State authorities are crying out for guidelines from the Directorate-General for Health and Consumers. On the feed hygiene regulations, they want guidance and a workshop. Will you please make a commitment tonight to give them what they are requesting?
I have three other points to make. We need very clearly to identify the high-risk products, the high-risk processors and the location and names of the high-risk producers, and, at the very least, we need total segregation of products that are destined for the animal feed chain and, thus, for the food chain. It is not rocket science.
We also need, as others have said, controls along the way so that we detect those who continue to try and break the rules to make money. Cutting costs is about cutting corners. The problem is that it costs Europe billions; it takes away consumer confidence and ...
(The President cut off the speaker)
(DE) Madam President, Commissioner, I am not an agricultural romantic; in other words; I do not believe the advertising slogans about the happy hens and the happy pigs, because my daily experience is rather different.
However, I do nevertheless believe that consumers in Europe have a right to food that is safe. Hence, my first major demand is that we need stringent checks and we need tough penalties. However, I believe today's discussion has made it clear that we also need a different agricultural structure in Europe. Commissioner Dalli, who is responsible for health, is with us today and, to some extent, he is the one in the firing line. We also need to take the lessons we have learned from this scandal and use them in our agricultural reform to provide a structure for the agriculture industry in Europe that, on the one hand, meets the needs of agriculture and farmers and, on the other, also ensures safety for consumers.
I would ask that we truly learn from this scandal.
Madam President, we have had a number of incidents like this over the years. I would have thought that by now, the importance of traceability and quality assurance would be well understood and that the structures and regulations ought to be in place to prevent incidents like this.
This raises a number of very serious concerns. Firstly, it is extremely damaging to consumer confidence in the food industry and, secondly, it is always the farmers who are the innocent parties. It is always the farmers who suffer a disproportionate effect when compared to the consequences for the food processing industry.
I am reasonably satisfied that the German authorities, and the Commissioner and his team, took reasonable, appropriate and swift action when they were aware that there was a problem. Nevertheless, a number of very serious questions arise - questions about the behaviour of some sectors of the processing industry where, clearly, more needs to be done by way of prevention, more needs to be done by way of punitive powers where the consequence of this action ...
(The President cut off the speaker)
(PT) Madam President, Commissioner, the discovery of products contaminated with dioxins and their distribution through various commercial channels is a most serious occurrence.
Notwithstanding the fact that those responsible for what happened must be properly identified, the consequences clearly established and the destination of the contaminated products properly traced, this incident also requires us to reflect more carefully on the complete failure of the existing regulatory model.
Here we have an example of the consequences of a market-orientated common agricultural policy, which promotes models of intensive production for export, which in turn favours large-scale agro-industry at the cost of small and medium-sized agriculture and family farming. This renders local production and consumption completely unviable instead of promoting it, as is necessary in order to guarantee a far greater degree of traceability.
This is yet another example of the need for a fundamental change in the current common agricultural policy in the interests of public health and food safety and quality.
(FR) Madam President, Commissioner, one may note a certain exasperation in relation to these repeated crises, of which there was one in Belgium in 1999, a large-scale crisis very similar to the current one.
To put it very clearly, we have the strictest measures in the world. I do not believe that we should make them stricter. We simply have to make them function better. Probably one of the first measures we should adopt is to increase the penalties imposed on these criminals, because this is obviously not about a clumsy intermediary - it is a crime organised by white-collar criminals who want to maximise their profits.
Second, another priority could be to strengthen the controls and ensure that they are more in line with the risks posed. Third, as Mrs Stihler said, the RAPEX rapid exchange system, which normally serves to ensure that all the Member States are warned of a potential risk, has probably shown certain weaknesses in this regard.
I would have liked your opinion on this matter, Commissioner.
(DE) Madam President, the German animal feed industry has a good system of self-controlled tests. However, this system does not work in the case of criminal activities and schemes. If someone intentionally or illegally mixes prohibited substances into animal feed, he will also intentionally avoid these self-controlled tests.
Following on from what my fellow Members have said, I think there are three more important principal conclusions: firstly, we need more state checks. Secondly, we need it to be a requirement to report all of the results of feed tests, and these must also be produced during the relevant checks. Thirdly, we need tougher penalties for the criminals. This is not a minor offence - it was done with intent.
Finally, I would like to point out that, in this animal feed scandal, it is the farmers who are suffering the most, because at the moment, they are not able to sell their products at all, or if they can, it is at a huge loss.
Madam President, when I listen to the comments that have been made - and here I would like to thank all those who participated in the debate - I cannot help but reflect on the criticism we receive, not just with regard to this issue, but on almost everything we do as Europe; on the additional bureaucracy we impose on everyone when we draw up regulations and require certain control procedures. Consumers, entrepreneurs and businessmen all accuse us of imposing barriers that impede things from functioning smoothly.
However, when cases such as this one on dioxins occur, it clearly emerges, as we have heard today, that there is, in fact, a need for certain control systems that are currently in place. Indeed, we come to realise how important they are and how diligent we must be in implementing them. As a consumer, I would be extremely unhappy to have to experience a situation of this sort, as would all European consumers, because it threatens to shake our trust in the safety of European products. Moreover, it angers me to find out that this happened because of persons who have intentionally broken the law, and that it was not out of genuine error.
In fact, as the final speaker has just said, no system can function where criminality is present. Where there are persons who want to break the law, then it is impossible to guarantee a system that will operate smoothly and without a hitch. This is why we need to do our utmost to ensure that we have the finest of safety nets possible in place, woven with the tiniest mesh possible, in order to avoid these criminals from slipping through the holes.
I have been involved in the drawing up of legislation in my country since 1987. In my 23 years of experience in the field, I have always found that the biggest challenge is not deciding on which clauses to enter into a piece of legislation, but trying to anticipate how that law will be broken and therefore to try and counter it from beforehand. I believe that that is the current reality of the situation. We do not want another occurrence of this sort to take place and we must do all that we can to guarantee that our system is at least capable of promptly catching those who try to sneak past the rules that are already in place, and the ones which we draw up together.
We can only act when we know what is going on, not when we are in the dark as to what is happening. Here, I would like to comment on the Rapid Alert System. I do not believe that this system did not work - indeed, it worked as it should, because the second we were alerted to the situation, the information was sent out to everyone. That is what the Rapid Alert System is all about, and in that respect it worked very well.
We also need to strengthen our rules and regulations. I agree with what Ms McGuinness said as regards the importance of establishing guidelines and laying down requirements that ensure the strictest control over food chains that carry health risks. To this end, one of the things we are trying to do, or are going to suggest, is not to focus solely on certain risk elements and require simple company registrations, such as those of feed mills, and leave it at that. Instead, post-approval should be granted after certain due diligence exercises have been carried out.
We must ensure that this incident is now kept under control. I am in constant contact with the competent German authorities and am satisfied that they are doing everything in their power, not only to contain the situation as quickly as possible and to collect all the information necessary to form a clear and whole picture of the situation, but also in terms of the action they are taking.
I have been informed, for example, that the feed mill producer who passed on false information by claiming that he had supplied just ten farms, when in fact he had supplied nine hundred, is already undergoing proceedings that have been initiated by the prosecution authorities in Germany, as this false information could have potentially led to significant consequences. We can also rest assured that the products that Germany exported, and that were intended for the food manufacturing market, such as eggs, were tested and found to contain very low levels of dioxins, since they were mixed with other non German products in the food manufacturing process.
At this juncture, since my speaking time is up, I would like to make one final comment. I fully agree that we should impose the harshest of sanctions on those who take advantage of the system. However, it is necessary to understand that these kinds of measures are not something that we can draw up or lay down in our capacity as the Commission. Rather, it is up to the Member States to decide to enforce them on a national level.
The debate is closed.
Written statements (Rule 149)
The EU should urge Germany and all the countries involved in this matter to take the appropriate measures to remedy the situation by imposing sanctions and ensuring that all those involved in the dioxin crisis take full responsibility for the extensive damage caused to the agriculture and manufacturing sectors, and to consumers. The fact that some animal feed producers have been aware of this dioxin contamination since March 2010 without reporting it to the authorities is completely unacceptable. I therefore call for the utmost transparency in informing all the Member States and third countries of all the details surrounding the potentially contaminated feed. All food products that do not conform to EU legislation must be identified and recalled from the market. It is necessary to ensure that every measure is taken to protect public health, and for rapid and detailed information about the development of the situation to be available; this must be reported with the utmost accuracy and transparency, so that we can return to normality as soon as possible and restore vital consumer confidence in the food chain.